People v Williams (2016 NY Slip Op 02531)





People v Williams


2016 NY Slip Op 02531


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Tom, J.P., Sweeny, Manzanet-Daniels, Gische, Gesmer, JJ.


676 1200/13

[*1]The People of the State of New York, Respondent,
vEmma Williams, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Amy Donner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered May 22, 2013, convicting defendant, upon her plea of guilty, of burglary in the third degree, and sentencing her to a term of 6 months, unanimously affirmed.
Defendant's challenges to the court's discussion of her rights under Boykin v Alabama (395 US 238 [1969]) do not fall within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]), and we decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find no basis for reversal. The plea was knowing, intelligent and voluntary (see People v Tyrell, 22 NY3d 359, 365 [2013]; People v Harris, 61 NY2d 9, 16-19 [1983]). The court sufficiently advised defendant of the rights she was giving up by pleading guilty, notwithstanding that it omitted the
word "jury" from its reference to giving up the right to a trial (see People v Gillens, 134 AD3d 655 [1st Dept 2015]; People v Terrell, 134 AD3d 651, 651-52 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK